The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim 13 has been canceled by the applicant.  Claims 1-12 and 14-21 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Murphy, US 2011/00022267 A1, teaches a  rollover risk assessment system includes sensors and a processor for estimating rollover risk associated with maneuvering on varying terrain.
Regarding independent claim 1, Murphy taken either independently or in combination with the prior art of record fails to teach or render obvious determining, by a controller of a machine, a center of gravity of the machine based on a at least one of: an amount of swing of a conveyor of the machine, a height of a rotor of the machine, or a fluid level of a fluid tank of the machine; determining, by the controller, at least one of a slope limit or a pitch limit for the machine based on the center of gravity; receiving, by the controller, a command to perform an operation that, if performed, would affect at least one of a slope or a pitch of the machine; determining, by the controller, whether the operation, if performed, would cause the machine to exceed the at least one of the slope limit or the pitch limit; and selectively performing, by the controller, the operation based on determining whether the operation, if performed, would cause the machine to exceed the at least one of the slope limit or the pitch limit in conjunction with the other claim limitations.
Regarding independent claim 8, Murphy taken either independently or in combination with the prior art of record fails to teach or render obvious determine whether the operation, if performed, would cause the machine to exceed the at least one of the slope limit or the pitch limit; and selectively perform the operation based on determining whether the operation, if performed, would cause the machine to exceed the at least one of the slope limit or the pitch limit, wherein the operation includes at least one of: raising a component of the machine, lowering the component, swinging the component, or moving the component in conjunction with the other claim limitations.
Regarding independent claim 15, Murphy taken either independently or in combination with the prior art of record fails to teach or render obvious a controller configured to: determine a center of gravity of a machine based on at least one of an amount of swing of a conveyor of the machine, a height of a rotor of the machine, or-6-PATENT U.S. Patent Application No. 16/725,422Attorney Docket No. 19-1141US01a fluid level of a fluid tank of the machine; determine at least one of a slope limit or a pitch limit for the machine based on the center of gravity; receive a command to perform an operation that, if performed, would affect at least one of a slope or a pitch of the machine; determine whether the operation, if performed, would cause the machine to exceed the at least one of the slope limit or the pitch limit; and selectively perform the operation based on determining whether the operation, if performed, would cause the machine to exceed the at least one of the slope limit or the pitch limit in conjunction with the other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668